DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/21/2022.
Currently claims 1-7, 16-21 are elected.
Drawings
Figure 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informalities:  
For claim 20, “a vertical cavity” appears to correctly be --the vertical cavity--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma US 2003/0112097 cited in IDS dated 5/14/2019.

    PNG
    media_image1.png
    213
    573
    media_image1.png
    Greyscale

1.	Ma discloses an acoustic resonator structure (Figs. 16, 17, etc.) comprising: a substrate (300) including sidewalls (see annotated figure above); and a vertical cavity between the sidewalls (space between the sidewalls); and two or more resonators (resonators associated with 1000-1010 respectively; 1700-1710) deposited in the vertical cavity.
2.	Ma discloses each of the two or more resonators comprise: a piezoelectric film (1000-1010); and an electrode metal deposited on the piezoelectric film (1610, etc.; [0048]-[0049]).
3.	Ma discloses the piezoelectric film comprises an epitaxially grown aluminum nitride (AlN) layer ([0039]; Figs. 8, 16; note that “epitaxially grown” is a method step, thereby making the limitation a product-by-process limitation; and since the product (e.g. AlN) is disclosed, the limitation does not carry patentable weight; see MPEP 2113; additionally epitaxial growth produces single crystalline films, and according to [0039], AlN is single crystal, such that the structure provided by the limitation is met).
4.	Ma discloses the epitaxial growth of the AlN layer creates a single crystal film ([0039]; Figs. 8, 16).
5.	Ma discloses the electrode metal is further deposited on the sidewalls (Figs. 16; 1620, 1622).
6.	Ma discloses the cavity in the substrate is created via a crystallographic wet etch ([0037]; note that “crystallographic wet etch” is a method step, thereby making the limitation a product-by-process limitation; and since the product (e.g. cavity) is disclosed, the limitation does not carry patentable weight; see MPEP 2113).
16.	Ma discloses an integrated circuit (IC) comprising an acoustic resonator structure ([0051], Figs. 16, 17, etc.) including: a substrate having a plurality of sidewalls (see annotated figure above); and a vertical cavity between each of the plurality of sidewalls (space between the sidewalls); and two or more resonators deposited in each vertical cavity (resonators associated with 1000-1010 respectively; 1700-1710).
17.	Ma discloses each resonator comprise: a piezoelectric film (1000-1010); and an electrode metal deposited on the piezoelectric film (1610, etc.; [0048]-[0049]).
18.	Ma discloses the piezoelectric film comprises an epitaxially grown aluminum nitride (AlN) layer ([0039]; Figs. 8, 16; note that “epitaxially grown” is a method step, thereby making the limitation a product-by-process limitation; and since the product (e.g. AlN) is disclosed, the limitation does not carry patentable weight; see MPEP 2113; additionally epitaxial growth produces single crystalline films, and according to [0039], AlN is single crystal, such that the structure provided by the limitation is met).
19.	Ma discloses the epitaxial growth of the AlN layer creates a single crystal film ([0039]; Figs. 8, 16).
20.	Ma discloses the cavity in the substrate is created via a crystallographic wet etch ([0037]; note that “crystallographic wet etch” is a method step, thereby making the limitation a product-by-process limitation; and since the product (e.g. cavity) is disclosed, the limitation does not carry patentable weight; see MPEP 2113).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ma US 2003/0112097 in view of Adkisson US 8,910,355, both cited in IDS dated 5/14/2019.
7.	Ma does not disclose a sealing layer deposited over the substrate and the two or more resonators.
	Adkisson discloses an acoustic resonator structure (Fig. 1-9C, etc.) comprising a substrate (10); a resonator (60); and a sealing layer (90) over the substrate and resonator.
	At the time of the filing, it would have been obvious to one of ordinary skill to have added a sealing layer over the substrate and resonators.  The modification would have been obvious because sealing would provide protection from exterior environment as well-known in the art and encapsulation as taught by Adkisson (Col. 1 lines 49-50). 
21.	Ma does not disclose a sealing layer deposited over the substrate and the two or more resonators.
	Adkisson discloses an acoustic resonator structure (Fig. 1-9C, etc.) comprising a substrate (10); a resonator (60); and a sealing layer (90) over the substrate and resonator.
	At the time of the filing, it would have been obvious to one of ordinary skill to have added a sealing layer over the substrate and resonators.  The modification would have been obvious because sealing would provide protection from exterior environment as well-known in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843